 1                                IN THE UNITED STATES DISTRICT COURTS

 2                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 3                            AND THE NORTHERN DISTRICT OF CALIFORNIA

 4                UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES

 5                     PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE

 6

 7       RALPH COLEMAN, et al.,                             Case No. 2:90-cv-0520 KJM DB P
 8                        Plaintiffs,                       THREE-JUDGE COURT
 9                v.

10       GAVIN NEWSOM, et al.,
11                        Defendants.

12       MARCIANO PLATA, et al.,                           Case No. 01-cv-01351-JST

13                        Plaintiff,                       THREE-JUDGE COURT

14                v.                                       ORDER RE: ADDITIONAL BRIEFING
                                                           AND ALLOCATING ARGUMENT TIME
15       GAVIN NEWSOM, et al.,
16                        Defendants.
17

18           With good cause appearing, IT IS HEREBY ORDERED that:
19           1.         Notwithstanding Plaintiffs’ waiver of a reply brief, ECF No. 3219/6522 at 5,1 the
20   Court orders Plaintiffs to file a reply brief of no more than 10 pages by April 1, 2020, at 3:00 p.m.
21           2.         The Court previously stated that it would hear oppositions to any motions to
22   intervene at oral argument. ECF No. 3223/6533 at 2. Upon further consideration, the Court
23   intends to rule on the single motion to intervene, ECF No. 3229/6542, prior to oral argument.2 If
24

25   1
      All filings in this Three-Judge Court are included in the individual docket sheets of both Plata v.
26   Newsom, No. 01-cv-01351-JST (N.D. Cal.), and Coleman v. Newsom, No. 2:90-cv-0520 KJM DB
     P (E.D. Cal.). The Court cites to the docket number of Plata first, then Coleman.
27   2
      The motion was filed twice on the Plata docket. The Clerk is directed to terminate Plata ECF
28   No. 3224.
 1   Plaintiffs or Defendants wish to be heard on the matter, they may, but are not required to, file a

 2   response in support of or opposition to the motion by April 1, 2020, at 12:00 noon.

 3             3.     As previously indicated, the hearing on Plaintiffs’ emergency motion to modify

 4   population reduction order, ECF No. 3219/6522, will be held telephonically on April 2, 2020, at

 5   1:15 p.m. Plaintiffs and Defendants will receive 30 minutes per side for argument, to be divided

 6   amongst attorneys as they so choose. Counsel planning to argue shall so indicate when they check

 7   in with the courtroom deputy to make their appearances.

 8             IT IS SO ORDERED.3

 9   Dated: March 31, 2020                          On behalf of the Court:

10
                                                    _______________________________________
11
                                                    JON S. TIGAR
12                                                  UNITED STATES DISTRICT JUDGE
                                                    NORTHERN DISTRICT OF CALIFORNIA
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   3
         Judge Tigar issues this order on behalf of the Court pursuant to 28 U.S.C. § 2284(b)(3).
                                                         2
